SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2011 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. CNPJ/MF n° 06.164.253/0001-87 NIRE 35300314441 PROPOSAL FOR AMENDMENT TO THE BYLAWS The Board of Directors of Gol Linhas A éreas Inteligentes S.A. (“Company”) hereby submits to its shareholders, for approval, a proposal for amendment to the bylaws of the Company in order to adapt them to the Regulation for Listing in Level 2 of the BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros, which bylaws have been amended in order to include new rules, effective as of 05.10.2011, applicable to all the companies listed in such special trading segment. The terms of the proposal for amendment to the Company ’s bylaws, as per art. 11 of CVM Instruction no. 481/09, are indicated in Annex I hereto. The marked version of the proposed Compan y’s bylaws, including the amendments referred to above, is attached hereto as Annex II. We shall be at your disposal for any further explanations that may be necessary. Very truly yours, Álvaro de Souza Chairman of the Board of Directors ANNEX 1 MINUTE OF THE BYLAWS OF GOL LINHAS AÉREAS INTELIGENTES S.A. REFLECTING THE AMENDMENTS TO BE APPROVED BY THE GENERAL SHAREHOLDERS MEETING TO BE HELD ON AUGUST 15,2011 Current Writing Proposal for Amendments (with alteration marks) Explanation CHAPTER I NAME, HEADQUARTERS, JURISDICTION, DURATION AND PURPOSE CHAPTER I
